_____________

                                    No. 95-3223SD
                                    _____________

United States of America,          *
                                   *
                 Appellee,         *
                                   *   Appeal from the United States
      v.                           *   District Court for the District
                                   *   of South Dakota.
Kermit Fred Murschel, also         *
known as Kermit F. Maurchel,       *   [UNPUBLISHED]
                                   *
                 Appellant.        *
                             _____________

                            Submitted:    March 14, 1996

                             Filed: April 10, 1996
                                  _____________

Before FAGG, JOHN R. GIBSON, and WOLLMAN, Circuit Judges.
                              _____________


PER CURIAM.


     Kermit     Fred    Murschel   appeals     his   bankruptcy    fraud    convictions.
Murschel raises several contentions related to the government's failure to
prove he was the person who made the false statements and filed the false
schedules,     the   sufficiency    of   the    evidence   to     support    the   jury's
convictions, and the admissibility of evidence offered by Murschel.                    A
review of the record shows that Murschel's contentions are without merit.
Because the appeal involves the straightforward application of settled
principles of law, a discussion of the issues will serve no useful purpose.
Thus, we affirm Murschel's convictions without an extended opinion.                  See
8th Cir. R. 47B.


     A true copy.


              Attest:


                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.